Case 7:20-cv-01399-NSR Document 1-3 Filed 02/18/20 Page 1 of 9

EXHIBIT C

 
Case 7:20-cv-01399-NSR Document 1-3 Filed 02/18/20 Page 2 of 9

AFFIDAVIT
STATE OF NEW YORK )
COUNTY OF ROCKLAND ~
WILLIAM FRENCH, being duly sworn, deposes and says:

1. Tam the Pastor of Grace Baptist Church (the “Church”), located at 20 Demarest
Avenue, Nanuet, New York. I have been the Pastor of the Church since October
2010. As such, I am fully familiar with the facts herein, and, as to those facts about
which I do not have personal knowledge, I have relied on the books and records of
the Church and on historical records made available to me. Among the historical
records I used was “Changing Times and a Changeless Message; Grace Baptist
Church of Nanuet, 1798-1993”, an article written by Judy Marolewski in South of
the Mountain published by the Rockland County Historical Society, and I Will Build
My Church, a book which traced the Church’s history, published to coincide with the
Church’s 175" anniversary in 1973.

2. The Church was established at its current site in 1860, having been located
elsewhere after its founding in 1798. The original 1860 building, housing the old
sanctuary, still exists, and has been added to over time. The first addition, initially
used as an educational wing and now housing the nursery and library, was built in
1928. The new educational wing was built in 1955. The new sanctuary was added in
1965.

3. As time went on, the Church’s membership declined, and it found that it needed
financial help to maintain its campus. Additionally, the Church did not want to see
its campus underutilized.

4. The initial outside churches to use the Church's buildings were Siloam Alliance

Church {also known as Good Shepherd Church) and the International Christian

 
Case 7:20-cv-01399-NSR Document 1-3 Filed 02/18/20 Page 3 of 9

Fellowship, beginning in the 1990s. The Church then rented space to All Souls
Community Church, Ministerio Bethel International, Iglesia Bautista Monte
Calvario, Harvest Chapel International, and Church Jesus Christ Buildeth for
various periods between 2009 and 2017. These churches conducted worship and
religious educational programs on various days and at various times during the day,
throughout the week.

. Even before the outside churches rented space, the Town of Clarkstown Park Board
and Recreation Commission rented two classrooms in “the Educational Building”,
beginning in September 1988 for a “Pre-school Recreational Program”, to be used
8:30 am to 12:30 pm, any day but Sunday.

. At the same time that the Church rented space to outside groups, it continued to use
the same spaces for its own purposes. These include regular worship services, bible
studies, musical and theological instruction, ministries, membership and baptism
classes, vacation bible school, and other religious and religious education programs.
. All of the aforementioned programs, including those run by the Church and those
run by renters, occurred on all days of the week. They occurred during both daytime
and evening hours. The times and days of each program were tailored to the
audience it was intended to reach.

. According to the Marolewski article the Church was conducting educational
programs at its previous location as early as the 1828. In that year, the Church’s
pastor introduced the first Sunday School program in Rockland County. Those
programs were continued after the Church moved to its current Demarest Avenue
campus about 1860.

Daily Vacation Bible School was introduced in the 1920s and continued until 2016.
Case 7:20-cv-01399-NSR Document 1-3 Filed 02/18/20 Page 4 of 9

10. The popularity of these educational programs continued to grow; sparking the
construction of the original educational wing in 1928. By the 1950s, the original
wing was outgrown, resulting in the new educational wing in 1955.

11.2 Will Build My Church discussed the construction of the original educational wing
in some detail. It described rooms for various younger grades, as well as for “the
Young Women and the Young Men.” The building and furnishings cost $61,000 in
1928-29 Gust over $900,000 in 2018 dollars).

12. In addition to church members, students from Lakeside School in Spring Valley
were transported to the campus for Sunday School.

18. Beyond Sunday School programs and Vacation Bible School, the campus hosted
released-time classes during the week for children of church members.

14. In 1955, the new educational wing was begun. It contains 9 large classrooms that
contain 40 smaller classrooms within them.

15. Attached as Exhibit A are schematic diagrams of the Church's buildings showing the
current layout and room usages. The new educational wing, at top on both the first
and second floors, has extensive dedicated classroom space.

16. Church records as to programming are scarce. However, I was able to review
building use records from 2015 going forward. A summary is attached as Exhibit B.

17. It is clear that the buildings have been used for both worship and religious education
on a regular basis since 1860, and that two purpose-built educational wings were

added, first in 1928 and then in 1955.

 

Sworn to before me this

  
  

-TSABE CASTILLO

Stary Public State of New York
Q litt a ; Reshlend count

i ualified in Reckland Coun

| Farm Expicae May ta20 2
Case 7:20-cv-01399-NSR Document 1-3 Filed 02/18/20 Page 5 of 9

 

    
  
  
  
  

 

Basement
Orchard Street
° Boiler - Plumbing
Old Room Crawlspace

Fellowship Kr
Hall x

 

 

 

 

ue Old

Kitchen J] 20 ee :
cA WIM Ba ise:
fi . / F : Faget ge pre
Hatch for “ f es one aii tees
Bassi

     
   
    
   
  

aay t

 

aa

 

 

Crawtspace Under

Old Sanctuary Pp Ls
rah

Catacombs

 

 

 

 

 

 

Demarest hi:
Avenue

 

 

 

 

 

ai] Air Filter Tunnel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

¥ g
Men's Yy
Restroom |
Ladies’ S
Restroom
m4 Choir
Room Highvi
; ighview
Stage Fellowship Hall Avenue
LA
~_ Kitchen
Pa
a
\ / wP =<
Recording Studio

Main Parking Lot
(South Lot)
Case 7:20-cv-01399-NSR Document 1-3 Filed 02/18/20 Page 6 of 9

1st Floor

Orchard Street

Korean Pastor's Office

 

    

 

Piatform Storage 3

 

 

    

 

 

 

 

 
   

 

 

 

 

 

 

 
    

      

    

 

 

 

Old Sanctuary y Old Organ Chamber | 4A | oe | in 4D
_. ~ a
Ladies’ | classroom {| 2A Classroom
Restroom 2 4 4E
| Children's
Men's fic Restroom 4F
Classroom B Restroom i’ yoy ay.
€ Educational Wing 5
zy OS as
Library Classroom | Classroom Classroom SF
1 3 5
Nursery pt 5E
Demarest Restroom Z wT
een Associate é —~
Fire Escape 5A1 5B 1 5C] 5D
Prayer Room A__ Pastor P | ! cf

 

 

 

 

- Pastor’s Restroom

 

 

 

 

 

 

 

 

  
  

   
  

 

A. Senior
< Ducts & Pastor me
ue 4%. en uP
g Sanctuary
we Platform
” ri
A a
J Mis___|tsie Reoron IAA
Ushers Closet
Handicapped Restroom
Main Parking Lot

{South Lot)

 

 

 

    
 
    

Platform Storage 1
Platform Storage 2
Sanctuary Restroom

Organ Chamber Highview

Avenue

porns
Case 7:20-cv-01399-NSR Document 1-3 Filed 02/18/20

2nd Floor

Orchard Street

Korean Pastor’s Office

 

 

 

Demarest
Avenue

 

 

 

 

 

Page 7 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Men’s Restroom

Main Parking Lot
(South Lot)

 

 

 

2d

 

 

 

 

 

 

A | Platform Storage 3
LA\ rr 7
Old 4 Old Organ Chamber 24A) 24B| 240] 24D
Sancturay
Men’s
22A
a 2B Restroom Classroom Classroom 24E
A 22 24
228 24F
y VI Moon
Educational Wing x die
“ ?y
20E 20F 23a | oe
Classroom Classroom
238
20D 23 25 25E
20C 23C
Classroom TV]
208 20 on 25B | 25C| 25D
<
20A :
< = Finance Office
Rowe
7] re
Boardroom
Highview
Balcony Sanctuary Avenue
Case 7:20-cv-01399-NSR Document 1-3 Filed 02/18/20 Page 8 of 9

Building Usage Summary
2015-2018

2018

One-on-One Discipleship and Pastoral Counseling
Wednesday Night Bible Study (Infrequent)

Musical and Theological Instruction (Thursday Nights)
Weekly Staff Meeting and Prayer (Thursdays)

Board Meetings with Bible Study and Prayer
Wednesday Morning Bible Study

Saturday Night, Sunday Morning, Sunday Afternoon, Sunday Night, and Monday Night Worship
Services

Holiday Worship Services

Adult and Children’s Sunday School Classes {Sunday Morning, Sunday Afternoon, Sunday Night)
Nursery and Childcare (Sunday Morning}

Men’s Ministry with Breakfast, Biblical and Theological Education, Prayer (Saturdays)

Women’s Ministry with Breakfast, Theological Education, Prayer (Saturdays during the Summer)
One-on-One Discipleship, Training, and Teaching (1-2 Times Per Week)

Wednesday Night Bible Study (Infrequent)

Musical and Theological Instruction (Thursday Nights)

Weekly Staff Meeting and Prayer (Thursdays)

Membership and Baptism Classes (As Needed)

Wednesday Morning Bible Study

Board Meetings with Prayer

Operation Christmas Child (November)

Ecumenical Prayer Service

Wednesday Morning Bible Study

Morning Prayer Service (Weekdays)

Children’s Korean Language Instruction (Saturdays)

Choir Rehearsal (Sundays)

Saturday Night, Sunday Morning, Sunday Afternoon, Sunday Night, and Monday Night Wership
Services

Holiday Worship Services

Adult and Children’s Sunday School Classes (Sunday Morning, Sunday Afternoon, Sunday Night)
Nursery and Childcare (Sunday Morning)

Men's Ministry with Breakfast, Biblical and Theological Education, Prayer (Saturdays)
One-on-One Discipleship, Training, and Teaching (3-4 Times Per Week)

Wednesday Night Bible Study (Weekly)

 
Case 7:20-cv-01399-NSR Document 1-3 Filed 02/18/20 Page 9 of 9

Musical and Theological Instruction (Thursday Nights)
Weekly Staff Meeting and Prayer (Thursdays)
Membership and Baptism Classes (As Needed)
Vacation Bible School (July)

Wednesday Morning Bible Study

Board Meetings with Prayer

Operation Christmas Child (November)

Ecumenical Yard Sale (October)

Wednesday Morning Bible Studies

Morning Prayer Service (Weekdays)

Children’s Korean Language Instruction (Saturdays)
Choir Rehearsal (Sundays)

Life Line Screening (May)

z=

Saturday Night, Sunday Morning, Sunday Afternoon, Sunday Night, and Monday Night Worship
Services

Holiday Worship Services

Adult and Children’s Sunday School Classes (Sunday Morning, Sunday Afternoon, Sunday Night)
Nursery and Childcare (Sunday Morning)

Men’s Ministry with Breakfast, Biblical and Theological Education, Prayer (Saturdays)
One-on-One Discipleship, Training, and Teaching (3-4 Times Per Week)

Wednesday Night Bible Study (Weekly}

Musical and Theological Instruction (Thursday Nights)

Weekly Staff Meeting and Prayer (Thursdays)

Membership and Baptism Classes (As Needed}

Vacation Bible School (July)

Board Meetings with Bible Prayer

Operation Christmas Child (September — November}

Ecumenical Yard Sale (October)

Wednesday Morning Bible Studies

Morning Prayer Service (Weekdays)

Children’s Korean Language Instruction (Saturdays)

Choir Rehearsal (Sundays)

 
